Citation Nr: 0634003	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  03-02 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a skin disability to 
include skin cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1951 to May 1954.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (RO) which denied service connection 
for skin cancer.  In February 2005, the Board remanded this 
matter for additional development.


FINDING OF FACT

The medical evidence supports a finding that the veteran's 
non-melanoma skin cancer and actinic keratosis are 
etiologically related to active service.  


CONCLUSION OF LAW

A skin disability, identified as actinic keratosis and skin 
cancer, was incurred in or aggravated by active service. 38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

In a March 2001 letter, VA informed the veteran of evidence 
VA would reasonably seek to obtain, and information and 
evidence for which the veteran was responsible.  VA did not 
ask the veteran to provide any evidence that pertains to his 
claim, and did not describe the evidence necessary to 
substantiate his claim as required by the statutory and 
regulatory VCAA notice and duty to assist requirements.  See 
38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
VA did not provide the veteran with notice of the type of 
specific evidence necessary to establish a disability rating 
or effective date prior to the initial rating decision.  

In light of the Board's favorable decision, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a decision in the present appeal despite any inadequate 
notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  There is no 
indication that any notice deficiency reasonably affects the 
outcome of this case.  Thus, the Board finds that any such 
failure was harmless error.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  The RO shall address any notice 
defect regarding disability ratings and effective dates when 
effectuating the award.    

The veteran's service medical records, private treatment 
records, and VA examinations have been associated with the 
claims file.  VA has provided the veteran with every 
opportunity to submit evidence and arguments in support of 
his claim, and to respond to VA notices.  The veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.

B.  Law and Analysis

The veteran is seeking service connection for a skin 
disability, to include skin cancer.  The Board has carefully 
reviewed the evidence and statements made in support of the 
claim and finds that the evidence supports the veteran's 
claim.  

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2006).  
In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

The veteran's May 1951 enlistment and May 1954 separation 
examinations do not reflect any skin problems; however, 
service medical records show that the veteran was treated for 
various skin disabilities in service.  The veteran was seen 
in October 1951 for abscesses on the lower back.  The 
examiner stated that the veteran had many other abscesses in 
this area which were healed and scars remained.  Heat was 
applied to the abscesses for half an hour every day; after 
three treatments, the abscesses cleared up.  In January 1952, 
the veteran was seen for recurrent episodes of furunculous 
which had occurred over the past 6 months.  Penicillin was 
not effective, but the lesions cleared spontaneously.  The 
examiner stated that the veteran was not bothered again until 
just after arriving in the Canal Zone, where he again 
developed numerous furuncles over the back, arms, and 
shoulders.  The veteran obtained a hospital consultation with 
a diagnosis of atopic dermatitis, acne of the face and back, 
chronic furunculous.  Service medical records show that the 
veteran had x-ray therapy in June 1953, delivered to the left 
hypothenar eminence, once weekly; the treatment note did not 
reflect the diagnosis.  The veteran was also seen twice in 
May 1954 for folliculitis.  

The record shows that the veteran has a current skin 
disability, and that he has had a history of skin cancer.  In 
a March 2001 lay statement, the veteran reported being 
treated by Dr. B. for skin cancer after discharge.  The 
record indicates that treatment reports from Dr. B. were 
unavailable.  Private treatment reports from May 1986 to 
November 1999 show that the veteran was seen by Dr. P.S. for 
various skin disabilities, including multiple actinic 
keratoses, basal cell carcinoma, and seborrheic dermatitis.  
A May 1986 treatment report from Dr. P.S. reflects a history 
of skin cancer prior to that time.  On examination performed 
for VA in May 2001, the examiner noted that the veteran 
reported developing a rash on his right hand in service, that 
it was diagnosed as skin cancer, and that he had five 
treatments of radiation therapy with good response.  The 
veteran reported that these skin problems reoccurred from 
that time and indicated that he had lesions removed in 1970 
and in 1985.  In December 2005, the veteran received 
photodynamic therapy as part of a VA research study on 
incidence of nonmelanoma skin cancers and actinic keratoses 
in high-risk patients. 

Following a February 2005 Board remand, the veteran was sent 
for VA examination to ascertain the likelihood that he had a 
current skin problem that had its onset in service.  During 
the December 2005 VA examination, the claims file was 
reviewed.  The examiner noted that there was an enlistment 
physical with a normal skin examination on May 1951, a 
mention of the veteran having non-melanoma skin cancer while 
in service, and post-service treatment for skin cancers in 
1971, 1993, 1994, and 1996.  The examiner diagnosed the 
veteran with non-melanoma skin cancer, actinic keratoses, 
seborrheic dermatitis, and xerosis.  The examiner 
specifically found that the veteran had a long-standing 
history of nonmelanoma skin cancer and actinic keratoses, 
which began in and were treated in service.  

Based on the veteran's in-service treatment for various skin 
disabilities, including treatment with radiation therapy on 
the left hand in service, private treatment records 
indicating a long-standing history of skin cancer, and an the 
December 2005 VA examination which indicates, based on a 
review of the claims file, that the veteran's skin cancer and 
actinic keratosis began and were treated in service, the 
Board finds that service connection is warranted for a skin 
disability, identified as actinic keratosis and include skin 
cancer.  

[The Board notes that the VA examiner in December 2005 stated 
that seborrheic dermatitis and xerosis were "at least as 
likely as not related to military service since the examiner 
did not find any evidence of seborrheic dermatitis in his C 
file."  This odd statement makes little sense, as the lack 
of any findings in the C file would indicate that it was 
unlikely that such condition was related to service.  Because 
the examiner's statement is inconsistent with the factual 
basis on which it is premised, it cannot serve to link these 
conditions to service.]   

C.  Conclusion

The veteran has been diagnosed with a skin disability, 
service medical records reflect treatment for a skin 
disability in service, and the December 2005 VA examiner 
found that the veteran's nonmelanoma skin cancer and actinic 
keratosis began in, and were treated in service.  Therefore, 
the Board concludes the preponderance of the evidence is for 
finding that the veteran has a skin disorder, identified as 
actinic keratosis and skin cancer, etiologically related to 
active service.  The veteran's claim for service connection 
for disability due to actinic keratosis and skin cancer 
should be granted.  (That being said, the Board notes that 
the evidence does not show service connection is warranted 
for seborrheic dermatitis and xerosis.)


ORDER

Service connection for a skin disability due to actinic 
keratosis and skin cancer is granted.




____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


